DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Reason for Allowance
2.	Regarding claims 1 and 6, this instant application is a continuation of several applications, including a CON 17/136,801 (e.g., refer to claims 1 and 6 of US 11,212,146 B2). The difference between the instant and CON applications is that the instant is related to a transmitter/modulator whereas the CON deals with a receiver/demodulator. Therefore, the same reason for allowance applies i.e., prior art of record fails to disclose the second packet format comprises both the first header field carried by the first OFDM symbol and a second header field carried by a second OFDM symbol which follows the first OFDM symbol and the second header field is a repetition of the first header field.

3.	Therefore, regarding claims 1-10 having considered all limitations do not appear to be anticipated by, or obvious in view of, the prior art of record.

4.	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
I. Spencer (US 8,266,488 B2) discloses encoding a first payload portion and a first header portion (Figure 6).
II. Wang (US 2010/0329366 A1) discloses packets data structure (Figure 3).
III. Pu (US 2010/0158046 A1) discloses data packets transmission in an OFDM communication system (Figure 1).
IV. Chitrapu (US 2005/0180315 A1) discloses an OFDM PPDU (Figures 10A-10C).
V. Ma (US 2003/0072255 A1) discloses header structure (Figure 4).

6.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWKAT M. ALI whose telephone number is (571) 270-1639. The Examiner can normally be reached on Monday-Thursday 8:30AM-3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the AIR at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, SAM K. AHN can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWKAT M ALI/
Primary Examiner, Art Unit 2633